NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 13a0865n.06

                                           No. 13-1083

                          UNITED STATES COURT OF APPEALS
                                                                                        FILED
                                                                                   Oct 03, 2013
                               FOR THE SIXTH CIRCUIT
                                                                              DEBORAH S. HUNT, Clerk
PATRICIA WHITE,                                      )
                                                     )
       Plaintiff-Appellant,                          )       ON APPEAL FROM THE
                                                     )       UNITED STATES DISTRICT
v.                                                   )       COURT FOR THE EASTERN
                                                     )       DISTRICT OF MICHIGAN
SUNRISE SENIOR LIVING                                )
MANAGEMENT, INC.,                                    )
                                                     )
       Defendant-Appellee.                           )
                                                     )



       BEFORE: BATCHELDER, Chief Judge; GUY and MOORE, Circuit Judges.


       PER CURIAM. Patricia White appeals the district court’s decision to grant summary

judgment in favor of Sunrise Living Management, Inc. (Sunrise) in this premises liability action.

We affirm.

       Between 6:35 and 6:45 a.m. on January 18, 2011, White slipped and fell on an icy sidewalk

on Sunrise’s premises while walking from the parking lot to the assisted living facility. After White

filed a complaint in state court, claiming severe personal injuries, Sunrise removed the case to the

district court based on diversity of citizenship and moved for summary judgment. Concluding that

there was no genuine issue of material fact as to whether White’s claim was barred by the “open and

obvious” doctrine, the district court granted Sunrise’s motion. This timely appeal followed.
No. 13-1083
White v. Sunrise Senior Living Mgmt., Inc.

        We review the district court’s decision to grant summary judgment de novo. Rupert v.

Daggett, 695 F.3d 417, 422 (6th Cir. 2012). Summary judgment is appropriate “if the movant shows

that there is no genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law.” Fed. R. Civ. P. 56(a).

        Under Michigan law, “a landowner’s duty to a visitor depends on that visitor’s status.” Stitt

v. Holland Abundant Life Fellowship, 614 N.W.2d 88, 91 (Mich. 2000). The district court

considered White to be an invitee, to whom “a premises possessor owes a duty . . . to exercise

reasonable care to protect . . . from an unreasonable risk of harm caused by a dangerous condition

on the land.” Lugo v. Ameritech Corp., 629 N.W.2d 384, 386 (Mich. 2001). This duty generally

does not require a premises possessor “to protect an invitee from open and obvious dangers,” id.,

“because such dangers, by their nature, apprise an invitee of the potential hazard, which the invitee

may then take reasonable measures to avoid,” Hoffner v. Lanctoe, 821 N.W.2d 88, 94 (Mich. 2012).

The “open and obvious” standard is an objective one: “Whether a danger is open and obvious

depends on whether it is reasonable to expect that an average person with ordinary intelligence

would have discovered it upon casual inspection.” Id. at 94-95.

        In Michigan, it is “well established that wintry conditions, like any other condition on the

premises, may be deemed open and obvious.” Id. at 96. “Michigan courts thus ask whether the

individual circumstances, including the surrounding conditions, render a snow or ice condition open

and obvious such that a reasonably prudent person would foresee the danger.” Id. at 96-97. “[B]lack

ice is . . . either invisible or nearly invisible, transparent, or nearly transparent.” Slaughter v. Blarney

Castle Oil Co., 760 N.W.2d 287, 292 (Mich. Ct. App. 2008). Black ice may be an open and obvious

                                                    -2-
No. 13-1083
White v. Sunrise Senior Living Mgmt., Inc.

danger “when there are ‘indicia of a potentially hazardous condition,’ including the ‘specific weather

conditions present at the time of the plaintiff’s fall.’” Janson v. Sajewski Funeral Home, Inc., 782
N.W.2d 201, 201 (Mich. 2010) (quoting Slaughter, 760 N.W.2d at 292).

       White testified that on January 17, the day prior to her fall, the weather conditions included

rain and snow with freezing temperatures. According to Roger Kernott, the Sunrise employee who

assisted White after her fall, the weather on the morning of January 18 was “extremely icy.” Kernott

encountered freezing rain and slippery streets as he drove to work and, when he walked outside at

Sunrise, stepped off the icy sidewalk and walked through wood chips. White recalled that she took

caution and reduced her speed while driving to Sunrise that morning because of the bad weather

conditions. White testified that it was dark and raining when she arrived at Sunrise, but could not

recall whether it was freezing rain. In an affidavit, White stated that she was unable to see any ice

on the sidewalk, but noticed after she fell that the area was covered in ice.

       White contends that there is a factual issue as to whether there was freezing rain or simply

rain. But White’s inability to recall does not create a disputed fact. See Bishop v. Hackel, 636 F.3d
757, 768 69 (6th Cir. 2011); Pratt v. Brown Mach. Co., 855 F.2d 1225, 1233 (6th Cir. 1998)

(holding that a plaintiff “may not create a dispute of fact concerning an issue about which he has no

recollection”). Given the undisputed wintry weather conditions at the time of White’s fall, a

reasonably prudent person would have foreseen the danger of ice on the sidewalk. See Janson, 782
N.W.2d at 201.

       Because the ice on the sidewalk was objectively open and obvious, we affirm the district

court’s decision to grant summary judgment in favor of Sunrise.

                                                 -3-